Citation Nr: 0821363	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed right 
knee disorder.  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty in the Marine Corp from 
June 1942 to June 1946 and from October 1950 to December 
1951.  There is evidence on file that the veteran 
participated in combat in 1944 in the Pacific Theater.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the RO.  



FINDINGS OF FACT

1.  The currently demonstrated low back degenerative changes 
are shown as likely as not to be due to an injury sustained 
during an invasion landing during his combat service in World 
War II.  

2.  The veteran currently is not shown to have a right knee 
condition including arthritis that can be causally linked to 
any documented event or incident of his service in World War 
II.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, the 
veteran's low back disability manifested by degenerative 
changes is due to an injury that was incurred in active duty.  
38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  

2.  The veteran does not have a right knee disability due to 
disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In July 2005, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish service 
connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The veteran was informed in a March 2006 letter that a 
disability rating and effective date would be assigned if 
either of his service connection claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Private and VA medical 
statements are on file.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.304(d) (2007); see also Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran attests that he injured his low back during the 
landing invasion of the Island of Tinian in the Marianas in 
the Pacific during World War II when he was moving from his 
troop transport to a landing ship in heavy seas.  As he was 
climbing down from the ship via a cargo landing net, the bow 
line broke and he jumped from the troop transport and landed 
on his back while wearing all of his gear.  He felt at the 
time that he had done something to his back and continued to 
have back problems since service.  He received treatment 
after service for his back problems from a doctor who is 
deceased.  

The evidence indicates that the veteran engaged in combat 
during World War II.  The service treatment records show that 
he voiced complaints of backache in October 1944.  
Consequently, based on the nature of the veteran's combat 
service and his reliable statements about the service injury, 
and given that the information is consistent with the 
circumstances, conditions and hardships of such service, it 
is accepted that the veteran did injure his low back in 
service.  

The private treatment records beginning in April 2001 reveal 
the presence of low back disability, including spinal 
stenosis and compression fractures.  

According to an April 2006 medical statement, the veteran was 
treated for severe chronic back pain with osteoporosis that 
possibly stemmed from the back injury he incurred in World 
War II.  

According to a June 2006 VA examiner, it was less likely than 
not that the veteran's current low back disability was 
causally related to service injury.  

A January 2008 statement from an individual., who served with 
the veteran during World War II, was received by VA in 
February 2008 and reports in essence that the veteran had 
injured his back during World War II while jumping from a 
landing craft.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the record as a whole, the Board finds that 
the evidence in this case is in relative equipoise in showing 
that the current low back degenerative changes are due to 
injury sustained during his valorous service in World War II.  

By extending the benefit of the doubt to the veteran, as 
required by law, the Board finds that service connection for 
low back disability manifested by degenerative changes is 
warranted.  

With respect to the claim for service connection for a right 
knee disability, the veteran asserts that he injured his 
right knee during an air raid alert in November 1944 when he 
fell and scrapped and bruised the knee on coral rock, with a 
resulting infection.  The veteran said that small bits of 
coral rock periodically came out of the knee over the years 
after the injury.  

The Board notes that there were no complaints or findings of 
a knee disorder during either period of active duty, 
including in connection with discharge examinations in June 
1946 and November 1951.  

In accepting the veteran's reliable statements about the 
injury to his right knee, the only postservice notation of 
actual right knee disability is a private medical finding of 
degenerative joint disease of the knees in December 2004 and 
July 2005.  

However, when examined by VA in June 2006, the veteran said 
that he did not have much problem with his right knee; and 
the x-ray studies of the right knee were interpreted as being 
normal.  The diagnosis was that of a normal right knee.  

As there is no competent evidence documenting a current right 
knee disability that could be causally linked service injury 
as described by the veteran, service connection for a right 
knee disability must be denied.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for low back degenerative changes is 
granted.  

Service connection for a claimed right knee disorder is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


